

Exhibit 10.1


REPUBLIC SERVICES, INC.
CLAWBACK POLICY
(Effective October 29, 2014)


Purpose


Republic Services, Inc. (“Republic”) is establishing this Clawback Policy (this
“Policy”) to encourage sound financial reporting and increase individual
accountability. This Policy has been adopted by Republic’s Board of Directors
(the “Board”) and is effective prospectively from October 29, 2014 (the
“Effective Date”).


Administration


The Management Development and Compensation Committee (as constituted from time
to time, and including any successor committee, the “Committee”) shall
administer this Policy. Subject to the provisions of this Policy, the Committee
shall make such determinations and interpretations and take such actions in
connection with this Policy as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be final, binding
and conclusive.


Policy


1.
Coverage.



a. Covered Officers. All officers (as defined by Section 16 of the Securities
Exchange Act of 1934 and the regulations promulgated thereunder) are “Covered
Officers.” In addition, the Committee may designate other employees as “Covered
Officers” (or remove such designations) from time to time. For purposes of this
Policy, the term “Covered Officer” means any current or former Covered Officer.


b.Covered Compensation Arrangements; Effective Date. This Policy applies to all
short- or long-term cash incentives and bonuses (including Awards as defined in
and granted under Republic’s Executive Incentive Plan or any successor thereto),
stock options, stock or stock-based awards (including Performance Shares and
Performance Units as defined in and granted under Republic’s Amended and
Restated 2007 Stock Incentive Plan or any successor thereto), or other incentive
compensation, in each case the amount, payment and/or vesting of which is
calculated based in whole or in part on the application of objective performance
criteria



--------------------------------------------------------------------------------



measured during any part of the period covered by the Restatement (as defined
below) (collectively, “Incentive Compensation”). For the avoidance of doubt,
none of the following shall be deemed to be Incentive Compensation: salary,
tax-qualified retirement benefits, “other” compensation arising from reasonable
relocation expenses, elective deferrals of salary, programs provided to salaried
employees generally in which the level of benefits is not determined by the
employee’s level of compensation, and programs that provide a de minimis amount
of compensation, as determined by the Committee. This Policy shall apply only to
Incentive Compensation granted on or after the Effective Date to a person who is
or becomes a current or former Covered Officer.


c.Restatement. For purposes of this Policy, a “Restatement” means an accounting
restatement that Republic is required to prepare due to Republic’s material
noncompliance with any financial reporting requirement under the securities
laws. For the avoidance of doubt, an accounting restatement that occurs as a
result of a change in accounting principles shall not be deemed a Restatement.


2.
Exercise of Clawback Authority



If a Restatement occurs, the Committee shall review all Incentive Compensation
paid (or, in the case of equity-based compensation, which was awarded to or
vested) to Covered Officers on the basis of having met or exceeded specific
performance targets for performance periods during the Restatement period. With
respect to each Covered Officer, the Committee shall seek to require the
forfeiture or repayment of the award, vesting or amount of Incentive
Compensation (as applicable), whether vested or unvested and including gains on
equity, during the 3-year period preceding the date on which Republic is
required to prepare the Restatement, that is in excess of what would have been
awarded to, vested and/or paid to the Covered Officer under the Restatement,
either (1) if the Covered Officer engaged in fraud or intentional misconduct
which materially contributed to the need for the Restatement, or (2) to the
extent required by Applicable Rules (defined below) adopted prior to or after
the granting of the applicable Incentive Compensation. The Committee may seek
forfeiture or recoupment from the Covered Officer from any of the following
sources: prior Incentive Compensation payments; future Incentive Compensation
payments; cancellation of outstanding equity awards; future equity awards; and
direct repayment. Any forfeiture or recoupment under this Policy will be in
addition to any other remedies that may be available under applicable law or
Republic policy, including termination of employment or institution of civil
proceedings.



--------------------------------------------------------------------------------





3.
Limitations



The authority set forth in Section 2 of this Policy shall be limited to the
extent that it would violate any applicable statute or government regulation or,
unless otherwise required by applicable statute or government regulation, (1)
result in substantial adverse tax or accounting consequences for Republic, (2)
prejudice Republic’s interests in any related proceeding or investigation, or
(3) reasonably result in expenses that exceed the amount that would be forfeited
and/or recouped in exercising such authority. In each case, the Committee will
determine the extent of such limitation in its sole discretion.


4.
Acknowledgement by Covered Officers



The Committee or its delegate shall provide notice and seek written
acknowledgement of this Policy from each Covered Officer as soon as practicable
after the later of (i) the Effective Date and (ii) the date on which the
employee is designated as a Covered Officer; provided, however, that failure to
obtain such acknowledgement shall have no impact on the enforceability of this
Policy.


5.
Amendment and Termination



The Committee may, from time to time, terminate, suspend, discontinue, revise or
amend this Policy in any respect whatsoever, and (except as described in the
immediately following paragraph) any such amendment will apply to Incentive
Compensation granted on or after the effective date of that amendment. Nothing
in this Policy will be deemed to limit or restrict Republic from providing for
forfeiture or repayment of compensation (including Incentive Compensation) under
circumstances not set forth in this Policy.


This policy shall be interpreted in a manner that is consistent with any
applicable rules or regulations adopted by the Securities and Exchange
Commission and the New York Stock Exchange pursuant to Section 10D of the
Securities Exchange Act of 1934 or otherwise (the “Applicable Rules”) and any
other applicable law and shall otherwise be interpreted (including in the
determination of amounts recoverable) in the business judgment of the Committee.
To the extent the Applicable Rules require recovery of incentive-based
compensation in additional circumstances besides those specified above, nothing
in this Policy shall be deemed to limit or restrict Republic’s right or
obligation to recover incentive-based compensation to the fullest extent
required by the Applicable Rules. This Policy shall be deemed to be
automatically amended, as of the date the Applicable Rules become effective with
respect to Republic, to the extent required for this Policy to comply with the
Applicable Rules, and any such amendment



--------------------------------------------------------------------------------



shall apply to Incentive Compensation granted either before or after that
amendment to the extent the Applicable Rules so require.


6.
Indemnification



No member of the Board, member of the Committee or employee of Republic in each
case exercising such person’s responsibilities under this Policy (each, an
“Indemnitee”) will have liability to any recipient of an award of Incentive
Compensation or any other person for any action taken or omitted to be taken or
any determination made in good faith with respect to this Policy. Republic shall
indemnify, defend, and hold harmless each Indemnitee from and against any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Indemnitee in connection with or resulting from any action,
suit or proceeding to which such Indemnitee may be a party or in which such
Indemnitee may be involved by reason of any action taken or omitted to be taken
under this Policy and from and against any and all amounts paid by such
Indemnitee, with Republic’s approval, in settlement thereof, or paid by such
Indemnitee in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnitee. The foregoing rights of indemnification,
defense, and hold harmless shall not be available to an Indemnitee to the extent
that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that
such Indemnitee’s acts or omissions giving rise to the indemnification claim
resulted from such Indemnitee’s bad faith, fraud or willful misconduct. The
foregoing rights of indemnification, defense, and hold harmless will not be
exclusive of any other rights of indemnification to which Indemnitees may be
entitled under Republic’s Amended and Restated Certificate of Incorporation or
Amended and Restated Bylaws, as a matter of law, or otherwise, or any other
power that Republic may have to indemnify or defend such persons or hold them
harmless. For the avoidance of doubt, the foregoing right of indemnification,
defense, and hold harmless shall not be available to a Covered Officer with
respect to the forfeiture or recovery of an award or other payment made to such
Covered Officer.


7.
Severability



If any provision of this Policy or its application to any Covered Officer shall
be adjudicated to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Policy, and the invalid, illegal or unenforceable provision shall be
deemed amended to the minimum extent necessary to render any such provision or
application enforceable.







